ORDER
This matter was heard on February 15, 1983, before a three-member panel of this court on an order previously issued to petitioner Daniel Carrasco to show cause why this appeal should not be dismissed. The petitioner appeals from a decree of the Workers’ Compensation Commission terminating his benefits for total disability as of February 11, 1980.
After hearing the arguments of counsel and considering petitioner’s memorandum, we are of the opinion that cause has not been shown. Legally competent evidence exists in the record to support the Commission’s finding that petitioner’s disability ended February 11, 1980, and this court is therefore bound by that finding. See Kaiser Aluminum & Chemical Corp. v. Puniello, R.I., 422 A.2d 746 (1980).
Accordingly, petitioner’s appeal is denied and dismissed.
WEISBERGER and SHEA, JJ., did not participate.